DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the adhesive compositions recited in claims 1 and 3-8.
Regarding independent claim 1, the closest prior art of record is Denki Kagaku Kogyo KK, JP 2013-159741A, Freund et al., US 2007/0251640 and Wakamatsu et al., US 2018/0111352.
The composition of Denki includes a carboxy-modified chloroprene-based copolymer latex containing a copolymer of chloroprene monomer and an ethylenic unsaturated carboxylic acid and a polyvinyl alcohol.  Denki also teaches a chloroprene-based polymer latex containing a chloroprene homopolymer or a copolymer of chloroprene monomer and other monomers and a rosin acid metal salt.  Denki further teaches the claim 1 recitation of wherein the content ratio of the carboxy-modified chloroprene-based copolymer latex (A) to the chloroprene-based polymer latex (B) is 80:20 to 20:80 as solid matter.  Regarding the recitation of a third component (C) of a chlorinated polyolefin resin emulsion, Denki is silent.  
	Freund teaches an aqueous adhesive composition that includes a polychloroprene emulsion and an adhesion promoting agent that promotes adhesion to polyolefin substrates.  The adhesion promoting agent is preferably a chlorinated polyolefin that is in the form of an emulsion.  Freund is silent as to the amount of the chlorinated polyolefin resin emulsion component in its composition and thus does not provide a teaching or suggestion of the range now recited in claim 1 of a chlorinated polyolefin resin emulsion (C) in an amount of 1 to 50 parts by mass as solid matter with respect to 100 parts by mass as solid matter of the total content of the carboxy-modified chloroprene-based copolymer latex (A) and the chloroprene-based polymer latex (B).
Wakamatsu teaches a pressure sensitive adhesive for use on a vehicular member that may include a chlorinated polyolefin in an amount of 0.05 to 5.0 mass parts with respect to 100 mass parts of the pressure sensitive adhesive acrylic polymer of Wakamatsu.  The examiner finds persuasive Applicant’s arguments that the teachings of Wakamatsu do not provide the deficiency of Denki/Freund as the independent claims of the application are specifically directed to content of the emulsion (C) based upon the content of chloroprene-containing components which are not disclosed in Wakamatsu.  The remaining prior art of record also does not supply this deficiency.  When taken into consideration with the remaining limitations of the claims, the adhesive composition of claim 1 has not been found either alone or in an obviously combinable way in the prior art.  
Regarding new independent claim 8, please see the discussion of claim 1 above concerning the Denki/Freund teachings of an adhesive composition of carboxy-modified chloroprene-based copolymer latex (A), chloroprene-based polymer latex (B) and chlorinated polyolefin resin emulsion (C).  Denki also teaches a tackifier (i.e., tackifying resin) ratio of its adhesive composition of 10-80 parts by mass “by solid content conversion” at para [0012], a range that overlaps and thus renders obvious the tackifying resin range of 20-100 parts by mass range recited in claim 8.  
Denki further teaches including zinc oxide in its composition (para [0062]).  Freund does not discuss zinc oxide.   Thus Denki/Freund is silent as to recited range of zinc oxide in an amount of 0.5 to 10 parts by mass as solid matter with respect to 100 parts by mass as solid matter of the total content of the carboxy-modified chloroprene-based copolymer latex (A) and the chloroprene-based polymer latex (B).
Ogasawara, et al., US 2014/0087110, formerly applied against claim 3, teaches pressure sensitive adhesive compositions that may include chloroprene rubber and zinc oxide, but the zinc oxide amounts taught in the examples of Ogasawara of 3 parts by mass are with respect to an amount of epoxidized natural rubber, not with respect to 100 parts by mass as solid matter of a total content of the carboxy-modified chloroprene-based copolymer latex (a) and the chloroprene-based polymer latex (B) that is required by claim 8.  The remaining prior art of record does not supply this deficiency.  Absent further hints in the prior art, the claimed compositions would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746